Case: 20-60724     Document: 00516127198         Page: 1     Date Filed: 12/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   December 13, 2021
                                  No. 20-60724                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   Wendy Pineda; Jesus Daniel Solorzano Pineda,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 844 952
                              BIA No. A205 844 955


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Wendy Pineda and her derivative beneficiary, Jesus Daniel Solorzano
   Pineda, are natives and citizens of Honduras. She petitions for review of the
   denial of her application for asylum, withholding of removal, and protection



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60724       Document: 00516127198          Page: 2   Date Filed: 12/13/2021




                                     No. 20-60724


   under the Convention Against Torture (CAT). Pineda argues that she was
   persecuted by gang members, and fears future persecution, based on her and
   Jesus’s membership in particular social groups (PSGs) defined separately as
   Honduran women and men “who fear violence and delinquency in their
   home country.”
            This court reviews the final decision of the Board of Immigration
   Appeals (BIA) and will only consider the decision of the immigration judge
   (IJ) where it influenced the decision of the BIA. Zhu v. Gonzales, 493 F.3d
   588, 593 (5th Cir. 2007). Where, as here, the BIA affirmed the IJ’s decision
   without an opinion, the IJ’s decision is the final agency decision for purposes
   of judicial review on appeal. See Soadjede v. Ashcroft, 324 F.3d 830, 831-32
   (5th Cir. 2003). Factual findings are reviewed for substantial evidence and
   legal questions de novo, giving deference to the BIA’s interpretation of any
   ambiguous immigration statutes. Orellana-Monson v. Holder, 685 F.3d 511,
   517-18 (5th Cir. 2012).       Whether an applicant is eligible for asylum,
   withholding of removal, or relief under the CAT is reviewed for substantial
   evidence. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006) (citations
   omitted).
            To be eligible for asylum, Pineda must show she is unable or unwilling
   to return to her country “because of persecution or a well-founded fear of
   persecution on account of,” as relevant here “membership in a [PSG].” 8
   U.S.C. § 1101(a)(42)(A); see 8 U.S.C. § 1158(b)(1). Pineda has failed to show
   that her proposed PSGs meet the necessary requirements. See Orellana-
   Monson, 685 F.3d at 518-19, 521. Because she has failed to demonstrate
   entitlement to asylum, she has also failed to demonstrate entitlement to
   withholding of removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir.
   2002).




                                          2
Case: 20-60724     Document: 00516127198          Page: 3    Date Filed: 12/13/2021




                                   No. 20-60724


          Pineda has also failed to establish that she more likely than not would
   be tortured with the acquiescence of a governmental official if removed. See
   Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015); see also Morales v.
   Sessions, 860 F.3d 812, 818 (5th Cir. 2017) (defining “torture” for purposes
   of the CAT). Her argument that she will be tortured based on generalized
   social conditions in Honduras is too speculative to support CAT relief and is
   insufficient to compel reversal under the substantial evidence standard. See
   Ramirez-Mejia, 794 F.3d at 493-94. Finally, we lack jurisdiction to consider
   Pineda’s contention, raised for the first time on appeal, that the agency
   misapplied the standard of review to her CAT claim. See Avelar-Oliva v.
   Barr, 954 F.3d 757, 766 (5th Cir. 2020); 8 U.S.C. § 1252(d)(1).
          The petition for review is DENIED.




                                         3